                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         MARIAM ASKARZADA,
                                   7                                                        Case No. 4:19-cv-01127-KAW
                                                        Plaintiff,
                                   8                                                        ORDER TO FILE DISMISSAL WITHIN
                                                 v.                                         90 DAYS; ORDER CONTINUING
                                   9                                                        CASE MANAGEMENT CONFERENCE
                                         UNITED STATES OF AMERICA, et al.,
                                  10                                                        Re: Dkt. No. 27
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On November 19, 2019, the parties participated in a settlement conference, where they

                                  14   settled the case in full and executed a settlement agreement. Accordingly, Plaintiff shall file a

                                  15   dismissal within 90 days of this order, absent any extension ordered by the Court.

                                  16          Additionally, the case management conference scheduled for December 10, 2019 is

                                  17   continued to March 10, 2020 at 1:30 p.m. The joint case management statement is due on or

                                  18   before March 3, 2020.

                                  19          IT IS SO ORDERED.

                                  20   Dated: November 20, 2019

                                  21                                                    ______________________________________
                                                                                        KANDIS A. WESTMORE
                                  22                                                    United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
